Citation Nr: 0834601	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In July 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the Cleveland RO.  
A transcript of this hearing was prepared and associated with 
the claims file.

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in August 2006, the veteran indicated that he wished to 
testify at a personal hearing before a Veterans Law Judge at 
the RO.  The requested hearing was subsequently scheduled, 
and he was notified of the date and time of this hearing in a 
June 2008 letter from the RO.  However, he failed to report 
for the hearing.  As he has since not asked for a new 
hearing, the Board finds that the hearing request has been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2007).


FINDING OF FACT

The preponderance of the evidence is against the finding that 
bilateral hearing loss had its onset in service or within one 
year of separation from service, nor is there evidence that 
bilateral hearing loss is etiologically related to the 
veteran's active service.


CONCLUSION OF LAW

The veteran's claimed bilateral hearing loss is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 , 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)). 
 
The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
The Board finds that these notice requirements have been 
satisfied by a letter issued in June 2005.  In this letter, 
which was issued prior to the initial adjudication of this 
claim in October 2005, the veteran was advised of the 
evidence needed to substantiate his service connection claim.  
He was also advised of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  In a March 2006 
letter, the veteran was further advised as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra. 
 
The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the veteran's claims in 
October 2005.  His claim, however, was subsequently 
readjudicated in the April 2006 Statement of the Case (SOC) 
and the October 2006 Supplemental Statement of the Case 
(SSOC).  Thus, any deficiencies in the content or timeliness 
of the notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the appellant was advised to identify 
all relevant records, and to either submit those records or 
to provide authorization to allow VA to obtain them on his 
behalf.  It appears that all obtainable evidence identified 
by the appellant relative to the issue on appeal has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal. 
 
The Board notes that the veteran and his representative 
believe that the September 2005 examination was inadequate 
and have requested that his claim be remanded for another 
examination.  The representative has specifically noted that 
the September 2005 examination report does not address 
whether the veteran's hearing loss could have been caused by 
the scarlet fever and German measles the veteran suffered 
during service.  Nor does this report opine on whether the 
large quantity of sulfates the veteran took during service 
could have caused his hearing loss.  The Board, however, 
finds that the September 2005 examination satisfies the duty 
to assist and that a remand for another examination is not 
necessary.  In this regard, the Board notes that the examiner 
reviewed the veteran's claims file and noted the fact that 
the veteran had contracted measles and scarlet fever during 
service.  Nevertheless, the examiner concluded that the 
veteran's disability less likely the result of "any activity 
during military service."  In light of the fact that the 
examiner took special note of the veteran having contracted 
measles and scarlet fever in service, the Board believes that 
the examiner would have discussed an etiological relationship 
between the in-service illnesses and the current hearing loss 
if he believed such a relationship existed.

Although the examiner did not address the possibility of a 
relationship between the current disability and taking 
sulfates in service, the Board notes that there is no medical 
evidence suggesting a relationship.  In Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), the Court held that the 
Board is not obligated to investigate all possible theories 
of entitlement.  In reaching that conclusion, the Court 
observed that the duty to provide a medical examination as to 
whether a particular theory of service connection has merit 
is explicitly limited to situations where there is already 
some evidence in the record of a current disability and some 
evidence that indicates that the disability may be associated 
with the claimant's military service. 3 8 U.S.C. § 
5103A(d)(2)(B).  The Court determined that, had Congress had 
wanted the Secretary to automatically provide an examination 
on all possible theories, § 5103A would not read the way it 
does.  In this regard, the Court concluded that, if the 
evidence is insufficient to reach the low threshold necessary 
to trigger the duty to assist, see McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006), then any failure to discuss the 
theory is not prejudicial.

In short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the veteran's claim.  
38 U.S.C.A. §§ 5103 and 5103A.

II.  Analysis

The veteran is seeking service connection for bilateral 
hearing loss.  The veteran essentially contends that he 
incurred bilateral hearing loss as a result of noise exposure 
during military service.  He has also contended that his 
hearing loss could have been caused by the scarlet fever and 
German measles he suffered during service, or caused by the 
large quantity of sulfates he took during service.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

The veteran's current hearing loss disability is established 
by the September 2005 VA audiological examination report.  
This report reflects that the veteran's right ear 
audiological thresholds were 40, 40, 55, 65, and 70 decibels, 
for an average of 58 decibels.  His left ear audiological 
thresholds were 35, 40, 60, 55, and 85 decibels, for an 
average of 60 decibels.  His speech recognition scores were 
72 percent for the right ear and 64 percent for the left ear.  

In terms of in-service disease or injury, service medical 
records from the remainder of his period of active duty are 
also entirely negative for any complaints or findings for 
hearing loss.  Furthermore, although the dates on which he 
has reported first noticing hearing difficulty has varied 
from 1972 to 1996, the veteran has remained consistent in 
reporting that he first noticed hearing loss decades after 
his separation.  Thus, as his hearing loss did not appear to 
have manifested in service, the issue becomes whether the 
veteran's current hearing loss disability may otherwise be 
linked to his military service.  

In this regard, the Board notes that the veteran's service 
medical records do reflect that he was treated for German 
measles in December 1943 and for scarlet fever in January 
1944.  The German measles records shows he had routine 
hospital treatment and made a prompt and satisfactory 
recovery.  The January 1944 note reflects the veteran had the 
usual signs and symptoms for scarlet fever.  Records also 
reflect he had catarrhal fever, acute, in October 1945, 
although none of these records reflect complaints of hearing 
loss.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss as 
related to these or any other incidents of service.  
 
In this regard, the Board finds the most probative evidence 
of record to be a September 2005 VA examination report.  This 
report notes that the veteran contracted measles and scarlet 
fever within a week of each other during service.  It states 
the veteran attended college for two years after service and 
was a salesman for ten years.  He has been in real estate 
ever since.  During this examination, he first became aware 
of his impaired hearing in approximately 1996.  He denied 
exposure to hazardous noise after separation from service and 
denied a family history of hearing loss.  
 
The examiner diagnosed moderately severe sensorineural 
hearing loss, bilateral.  He stated it is less likely as not 
that this hearing loss was a result of any activity during 
military service.  He based this conclusion on the lack of 
mention of impaired hearing in his service medical records, 
the fact that the veteran did not know the cause of his 
impaired hearing, and the fact that the veteran was first 
aware of his impaired hearing in 1996.

The Board notes that the VA audiologist's description of the 
veteran's medical history appears consistent with the 
documented history contained in the claims folder, including 
information on the veteran's in-service illnesses.  The Board 
further notes that the examiner supported his conclusion 
through citation to the veteran's pertinent medical history.  
Although the veteran later contradicted the history he 
provided during the examination by reporting that he first 
noticed hearing loss in 1972 rather than 1996, the dates on 
which he reports onset remains decades after service.  For 
this reason, the Board believes that the rationale on which 
the VA examiner's opinion remains persuasive.  The Board 
further notes that there is no contrary medical opinion of 
record specifically linking the veteran's bilateral hearing 
loss to military service.  The Board therefore finds the VA 
examiner's opinion to be the most persuasive medical evidence 
of record regarding the etiology of the bilateral hearing 
loss.

The veteran has stated that physicians told him that a large 
quantity of sulfates could cause hearing loss and that having 
scarlet fever and measles at the same time could cause 
hearing loss later in life.  However, no such opinions 
actually appear in the medical records.  The Board notes that 
the connection between what a physician said and a 
layperson's account of what the physician said, when filtered 
through a layperson's sensibilities, has been deemed simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997).  Thus, the veteran's 
assertion that he was told by a physician during service that 
he could develop hearing loss later in life due to his in-
service illnesses, or the treatments for such illnesses, is 
of no probative value.

The Board has also  considered the veteran's own lay belief 
that there is an etiological relationship between his 
bilateral hearing loss and his military service.  In this 
regard, the Board cognizant that there are instances in which 
lay testimony can serve as probative evidence in establishing 
an association between service and the claimed disability.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology.  However, the 
Board finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the veteran's hearing loss that began decades 
after service to having scarlet fever and measles in service 
or having taken sulfates.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Therefore, 
this is not a case in which the veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed hearing loss and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993). 

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for bilateral 
hearing loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


